Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 26, 2020

The Court of Appeals hereby passes the following order:

A20A1931, A21D0022. ESLY ESTRADA v. PERLA ESTRADA (two cases).

       Upon consideration of the application for discretionary appeal in Case

No. A21D0022, it is ordered that it be hereby GRANTED. The appellant already has

filed a notice of appeal, which has been docketed in this Court as Case

No. A20A1931. Consequently, he need not file a second notice of appeal, as his

premature notice of appeal has ripened upon entry of this order. See Koroma v. State,

350 Ga. App. 530, 531 (1) (827 SE2d 903) (2019); Burton v. ECI Mgmt. Corp., 346

Ga. App. 668, 670 (1) (816 SE2d 778) (2018). For that reason, the appellee’s motion

to dismiss the appeal in Case No. A20A1931 is hereby DENIED; our August 20,

2020 order dismissing Case No. A20A1931 is hereby VACATED; and the appeal is

REINSTATED.

       The briefing deadlines imposed by this Court’s June 9, 2020 order in Case

No. A20A1931 are hereby modified as follows: the appellant shall have 20 days from

the date of this order to file a brief, and the appellee shall have 40 days from the date

of this order, or 20 days after the filing of the appellant’s brief, whichever is later, to

file a brief. The parties also shall have 20 days from the date of this order to request
oral argument. The superior court clerk is DIRECTED to supplement the record on

appeal in Case No. A20A1931 with a copy of this order.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/26/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.